    Case: 1:19-cv-06423 Document #: 60 Filed: 05/29/20 Page 1 of 8 PageID #:1297



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 ANDREW LEE FLOWERS JR.,

                                Plaintiff,
                                                   No. 1:19-cv-06423
        v.

 WEXFORD HEALTH SOURCES, INC.;                     Honorable Robert W. Gettleman
 PATRICIA BURKE, M.D., sued in her
 individual capacity; CLAUDE OWIKOTI,
 sued in his individual capacity; MICHAEL
 RUSSELL, O.D., sued in his individual
 capacity; KRISTA HYATT-TORRES, sued
 in her individual capacity; DEBORAH
 MCCALLUM, sued in her individual
 capacity; JESSICA ORTEGON, sued in her
 individual capacity; VICTORIA
 PLUMMER, sued in her individual capacity;
 MELISSA D. LAMESCH, sued in her
 individual capacity; and JOHN DOES,
 currently unknown employees of the Illinois
 Department of Corrections or Wexford Health
 Sources, Inc.,

                                Defendant.


                                   JOINT STATUS REPORT

       Plaintiff Andrew Lee Flowers, Jr. and Defendants Wexford Health Sources, Inc.

(“Wexford”), Patricia Burke, M.D., Claude Owikoti, Michael Russel, O.D., Krista Hyatt-Torres,

Deborah McCallum Jessica Ortegon, Victoria Plummer and Melissa D. Lamesch respectfully

submit the following joint initial status report in accordance with the Order Setting Initial Status

Report for Cases Assigned to Judge Gettleman and Federal Rule of Civil Procedure Rule 26(f).

       A. The date and time this matter is set for a status report before the Court.

       The Court has ordered that the parties file a Joint Status Report by June 19, 2020.
    Case: 1:19-cv-06423 Document #: 60 Filed: 05/29/20 Page 2 of 8 PageID #:1298




       B. The attorneys of record for each party, indicating which attorney is expected to
          try the case.

       The attorney of record for Plaintiff is Aaron A. Barlow of Jenner & Block LLP. He is

expected to try the case on behalf of Plaintiff along with one or more associates or partners from

Jenner & Block.

        The attorneys of record for Wexford, Dr. Burke, Mr. Owikoti, Ms. Ortegon, Ms.

Plummer and Ms. Lamesch are Robert S. Tengesdal and Somin Jun of Bollinger Connolly

Krause LLC. They are expected to try the case on behalf of these defendants.

       The attorney of record for Mr. Russell is Deborah Benzing of Meachum, Boyle, Trafman,

Marek & Parker. She is expected to try the case on behalf of Mr. Russell.

       The attorney of record for Ms. Hyatt-Torres and Ms. McCallum is Helen A. Lozano of

the Illinois Attorney General’s office. She is expected to try the case on behalf of these

defendants.

       C. The basis of federal jurisdiction.

       This Court has federal jurisdiction under 28 U.S.C. §§ 1331, 1343, and 1367. This Court

has personal jurisdiction over Defendants because the incident giving rise to these claims

occurred in this district, and Defendants reside and are employed in this district.

       D. Whether a jury has been requested and by which party.

       Plaintiff and Defendants request a jury.

       E. The nature of the claims asserted in the complaint and any counterclaim,
          including a brief statement of the factual context of the case, along with a
          description of any affirmative defenses.

       Plaintiff brings this action under 42 U.S.C. § 1983 and the U.S. Constitution because of

violations of Plaintiff’s civil rights through deliberate indifference in failing to meaningfully treat

Plaintiff’s eye. According to Plaintiff’s Complaint, Defendants failed and refused to provide



                                                  2
    Case: 1:19-cv-06423 Document #: 60 Filed: 05/29/20 Page 3 of 8 PageID #:1299




Plaintiff with meaningful treatment, prescribed medications, access to necessary specialists and

other treatment.

        Wexford medical Defendants contend as follows: They complied with the applicable

standard of care in treating Mr. Flowers. They did not delay, deny or withhold any necessary

medical treatment to Mr. Flowers. During care by the defendants, Plaintiff was never at a

serious risk of injury. Any injury Plaintiff may have suffered was not causally related to any

treatment or lack of treatment by defendants.

       Wexford medical Defendants asserted affirmative defenses of qualified immunity,

official capacity claim barred, injunctive relief barred, failure to follow medical advice.

       Defendant, Dr. Michael Russell, asserts as follows: Defendant Russell complied with the

applicable standard of care in treating Mr. Flowers. Defendant Russell did not delay, deny or

withhold any necessary medical treatment to Mr. Flowers. During care by the defendant,

Plaintiff was never at a serious risk of injury. Any injury Plaintiff may have suffered was not

causally related to any treatment or lack of treatment by defendant, Dr. Michael Russell.

       Defendant, Dr. Michael Russell, asserted affirmative defenses of qualified immunity,

official capacity claim barred, injunctive relief barred, plaintiff’s failure to follow medical advice

and exercise reasonable care.

       F. The relief sought by any party, including computation of damages, if available.

       Plaintiff seeks compensatory and punitive damages from Defendants in an amount to be

determined at trial, as well as costs, fees, and other such relief as this Court deems appropriate.




                                                  3
    Case: 1:19-cv-06423 Document #: 60 Filed: 05/29/20 Page 4 of 8 PageID #:1300




       G. The name of any party who or which has not been served, and any fact or
          circumstance related to service of process on such party.

       Plaintiff believes he has identified all parties who should be named as defendants in this

action. However, there is a possibility that additional medical providers or other defendants may

be identified in discovery. Consequently, Plaintiff has included a reference to Defendant John

Does in the caption of the case. Plaintiff expects to confirm the identities of any remaining

Defendants early in discovery in this action.

       H. The principal legal issues (including the citation to any key legal authority
          related to such issue).

       Whether Defendants violated Plaintiff’s Eighth and Fourteenth Amendment right to be

free of cruel and unusual punishment by acting with deliberate indifference towards Plaintiff’s

serious medical need.

       I. The principal factual issues, including the parties' respective positions on those
          issues.

       Whether Defendants were deliberately indifferent to Plaintiff’s serious medical need due

to the condition of Plaintiff’s eye at the time the Defendants were responsible for Plaintiff’s

medical needs.

       Whether Wexford medical defendants were or were not deliberately indifferent in that

they complied with the applicable standard of care in treatment of Mr. Flowers pre-existing eye

conditions. Whether there is anything that the Wexford defendants did or failed to do that

caused or contributed to any injury or pain to Mr. Flowers.

       Whether Defendant, Dr. Michael Russell, was or was not deliberately indifferent in that

he complied at all times with the applicable standard of care in treatment of Mr. Flowers pre-

existing eye conditions. Whether there is anything that the Defendant, Dr. Michael Russell, did

or failed to do that caused or contributed to any injury or pain to Mr. Flowers.



                                                 4
    Case: 1:19-cv-06423 Document #: 60 Filed: 05/29/20 Page 5 of 8 PageID #:1301




          J. A brief description of all anticipated motions.

          The parties anticipate seeking the entry of a Qualified Protective Order. The form of that

order is currently in dispute. While Plaintiff expects to file pre-trial motions at the appropriate

time, Plaintiff does not anticipate any other specific motions at this time.

          The Defendants plan on submitting the Northern District of Illinois Model Qualified

Protective Order. Plaintiff believes the Model Qualified Protective Order of the Northern

District of Illinois requires a minor modification to address the circumstances of this case.

          Wexford medical Defendants anticipate filing of dispositive motions consistent with this

courts scheduling orders. Defendants, Dr. Michael Russell, Krista Hyatt-Torres, and Deborah

McCallum, also anticipate filing dispositive motions in accordance with the court’s scheduling

orders.

          K. A proposed discovery plan pursuant to F. R. Civ. P. 26(f), including a brief
             description of what discovery has been taken, if any, what remains to be taken, a
             schedule for expert designations and discovery, and a proposed discovery cutoff.

          Plaintiff has taken some document discovery from the Sheridan Correctional Center and

the Kane County Jail. Otherwise, no formal discovery has yet been taken. The parties

anticipate serving written discovery, deposing the individuals identified in their Rule 26(a)(1)

Initial Disclosures and subsequent disclosures after Plaintiff identifies his non-party medical

treating medical providers, and retaining experts as needed.

          The parties propose the following agreed initial schedule:

          Initial Disclosures – June 1, 2020

          Parties serve initial written discovery – June 8, 2020

          Fact discovery close – May 18, 2021

          Opening expert reports – June 16, 2021

          Rebuttal expert reports – July 21, 2021


                                                    5
   Case: 1:19-cv-06423 Document #: 60 Filed: 05/29/20 Page 6 of 8 PageID #:1302




       Close of expert discovery – September 22, 2021

       Dispositive motions – October 28, 2021

       L. The earliest date the parties would be ready for trial and the probable length of
          trial.

       At this early stage of the case, the parties anticipate being ready for trial by fall/winter

2021-2022. The parties anticipate that the trial will last approximately two weeks.

       M. The status of any settlement discussions and whether a settlement conference
          would be appropriate. In this regard, counsel are directed to consider and
          discuss with their respective clients and each other the possibility of attempting
          to resolve this matter through alternative dispute resolution (ADR), and to
          briefly set forth the results of such consideration and discussion.

       The parties have not yet engaged in settlement discussions.

       N. Whether the parties will consent to trial before a magistrate judge.

       The parties do not consent to proceed before a magistrate judge at this time.


 By: /s/ Robert S. Tengesdal                              By: /s/ Aaron A. Barlow
    Robert S. Tengesdal                                      Aaron A. Barlow
    Bollinger Connolly Krause LLC                            Jenner & Block LLP
    500 West Madison Street, S. 2430                         353 N. Clark Street
    Chicago, Illinois 60661                                  Chicago, IL 60654-3456
    (312)253-6200                                            (312) 222-9350
    Rtengesdal@bollingertrial.com                            abarlow@jenner.com

     Attorneys for Patricia Burke, M.D., Melissa               Attorney for Plaintiff
     Lamesch, Claude Owikoti, Wexford Health                   Andrew Lee Flowers, Jr
     Sources, Inc., Jessica Ortegon and Victoria
     Plummer

 By: /s/ Deborah A. Benzing
     Deborah A. Benzing
     Law Office of Meachum, Boyle, Trafman,
     Marek & Parker
     225 West Washington St., Suite 500
     Chicago, IL 60606
     (312) 726-6317
     deborah.benzing@libertymutual.com

     Attorney for Defendant, Michael Russell, O.D.


                                                  6
  Case: 1:19-cv-06423 Document #: 60 Filed: 05/29/20 Page 7 of 8 PageID #:1303




By: /s/ Helen A. Lozano
   Helen A. Lozano
   Office of the Illinois Attorney General
   100 West Randolph Street, 13th Floor
   Chicago, Illinois 60601
   (312) 814-6594
   HLozano@atg.state.il.us

    Attorney for Krista Hyatt-Torres and
    Deborah McCallum




                                             7
   Case: 1:19-cv-06423 Document #: 60 Filed: 05/29/20 Page 8 of 8 PageID #:1304




                               CERTIFICATE OF SERVICE


       I hereby certify that on May 29, 2020, I caused a true and correct copy of the foregoing to

be electronically served on counsel of record via the Court’s CM/ECF system.




                                            /s/ Aaron A. Barlow
                                              Aaron A. Barlow
